Citation Nr: 1643371	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-00 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine (back disability), evaluated as 20 percent disabling from August 25, 2009 to September 12, 2014, and as 40 percent disabling thereafter.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to August 28, 2014.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound due to service-connected disabilities (housebound rate) pursuant to 38 U.S.C.A. § 1114 (s).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1986 to April 1990.

This case comes to the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  A February 2010 decision granted service connection for the Veteran's back disability that was assigned an initial 20 percent rating from August 25, 2009.  A March 2011 rating decision continued that disability rating.

An April 2015 rating decision granted a 40 percent rating for the Veteran's back, and service connection for sciatic radiculopathy of the left and right lower extremities, each assigned 20 percent ratings, and all effective from September 12, 2014.

An October 2015 rating decision granted service connection for femoral radiculopathy of the right and left lower extremities, assigned initial 10 and 
20 percent ratings, respectively, from July 2, 2015.

In July 2015, the Veteran submitted a notice of disagreement with the effective date of the 40 percent rating for his back disability (7/28/15 Notice of Disagreement Annotated).  In August 2015, he clarified that his condition had worsened in severity and he wanted the increased rating to be retroactive to 2009.  He also raised a claim of entitlement to a TDIU (8/24/15 VA 9 Appeal to Board of Appeals).  The matter of the effective date of the 40 percent rating for the Veteran's back disability is part and parcel of his initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)

A TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. at 447.  An October 2015 rating decision granted entitlement to a TDIU from August 28, 2014 to July 2, 2015.  The Veteran's combined disability rating is 100 percent from July 2, 2015.  In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to special monthly compensation at the housebound rate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examination in September 2014.  He complained of continuous, sharp, aching, throbbing, and sore, back pain that ranged from 8 to 
10 on a scale of 10.  The Veteran had flare-ups of his thoracolumbar spine due to activities of daily living.  Range of motion of his lumbar spine was forward flexion to 35 degrees and extension to -10 degrees.  He had functional loss evidenced by weakened and less movement, pain, lack of endurance, instability, and disturbance of locomotion.  

The examination report includes a disclaimer regarding additional degrees of range of motion loss due to "pain on use or during flare ups".  It was noted that any direct or indirect observation of the "degrees" of additional range of motion loss due to "pain on use or during flare ups" was not scientifically possible as this Veteran was not experiencing a flare-up during this examination.  The examiner did not indicate whether there was additional functional loss in terms of the degree of additional limitation due to flare-ups of lumbar spine pain.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (stating that examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare-ups).

Further, the September 2014 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

In light of the adequacy requirements of Mitchell and Correia, the Board finds that a new examination is warranted, and the examiner should attempt to ascertain passive motion at the time of the January 2011 prior examination.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) Mountain Home, since August 2015, should be obtained on remand.

SMC

As the Veteran is already in receipt of a 100 percent schedular rating for his combined service-connected disabilities from July 2, 2015, it follows that the issue of entitlement to a TDIU under 38 C.F.R. § 4.16 would be rendered moot.  Nevertheless, in Bradley v. Peake, 22 Vet. App. at 293-94, the Court determined that, while no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of SMC.  The Court subsequently declared that if a veteran were awarded a TDIU (or by analogy in this case a schedular 100 percent rating) based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie, 24 Vet. App. at 250. 

Thus, pursuant to Bradley and Buie, although entitlement to a 100 percent combined schedular rating was previously granted due to the combined impact of the Veteran's service-connected disabilities, VA still needs to consider whether an award of SMC pursuant to 38 U.S.C.A. § 1114(s) is warranted on the basis of TDIU for one of the service-connected disabilities and additional compensation totaling 
60 percent or more.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC Mountain Home since August 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a new VA orthopedic examination of his thoracolumbar spine, that measures both active and passive range of motion and in weight bearing and non-weight bearing, as applicable.  

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examination in January 2011.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should provide a full description of the effects the degenerative disc disease of the thoracolumbar spine has had on the Veteran's ordinary activities over the course of the appeal period (since 2009), if any. 

g. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. Consider whether entitlement to a TDIU is warranted based upon any one of the Veteran's service-connected disabilities alone (left and right lower extremity sciatic and femoral radiculopathy, left and right hip, ankle, and knee disabilities, left and right femoral impingement syndrome, degenerative disc disease of the lumbar spine), and adjudicate entitlement to SMC on account of being housebound. 

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU prior to August 28, 2014 if that benefit has been denied).  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




